Citation Nr: 0909164	
Decision Date: 03/12/09    Archive Date: 03/26/09

DOCKET NO.  00-06 272	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a cervical spine 
disorder, to include as secondary to a service-connected 
disorder.

2.  Entitlement to service connection for post-traumatic 
stress disorder.

3.  Whether new and material evidence has been submitted to 
reopen the issue of entitlement to service connection for a 
bilateral knee disorder, to include as secondary to a 
service-connected disorder.

4.  Entitlement to an initial evaluation greater than 40 
percent for chronic lumbosacral strain.

5.  Entitlement to an initial compensable evaluation for 
residuals of a right hip stress fracture.

6.  Entitlement to an initial compensable evaluation for 
herpes simplex, type 2, prior to July 14, 2003.

7.  Entitlement to an increased evaluation for herpes 
simplex, type 2, currently evaluated as 10 percent disabling.

8.  Entitlement to a total disability rating for compensation 
on the basis of individual unemployability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. M. Macierowski, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1988 to August 
1988.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from the Department of Veterans 
Affairs (VA) Regional Office in Winston-Salem, North Carolina 
(RO).

With respect to the veteran's claim for entitlement to 
service connection for a bilateral knee disorder, the RO 
found in the April 2003 supplemental statement of the case 
that new and material evidence sufficient to reopen had been 
submitted.  However, in any case where the threshold issue is 
one of whether new and material evidence had been received in 
order to reopen a finally decided claim, the Board is 
required to consider the issue of finality prior to any 
consideration on the merits.  See 38 U.S.C.A. §§ 7104(b), 
5108 (West 2002); see also Barnett v. Brown, 8 Vet. App. 1 
(1995).  This is the case even if the RO has previously 
determined that the claim should be reopened.  As such, the 
issue has been characterized as shown on the first page of 
this decision.

In March 2004, the veteran claimed entitlement to an earlier 
effective date for her service-connected disorders.  
Specifically, the veteran asserts that an effective date of 
her date of service separation in September 1988, and not the 
dates on which she filed her claims, was the appropriate 
effective date.  Therefore, the issue of entitlement to 
earlier effective dates for the grant of service connection 
for chronic lumbosacral strain; herpes simplex, type 2; and 
residuals of a right hip stress fracture are referred to the 
RO for the appropriate development.

The veteran's claim for entitlement to service connection for 
an acquired psychiatric disorder other than post-traumatic 
stress disorder (PTSD), to include as secondary to a service-
connected disorder, was denied in a October 2005 rating 
decision, and the veteran failed to timely perfect her 
appeal.  However, the veteran's October 2008 statement 
indicated that she wished to apply for service connection for 
an acquired psychiatric disorder other than PTSD, to include 
as secondary to a service-connected disorder.  Accordingly, 
the issue of whether new and material evidence has been 
submitted to reopen the claim for entitlement to service 
connection for an acquired psychiatric disorder other than 
PTSD, to include as secondary to a service-connected 
disorder, is referred to the RO for the appropriate 
development.

The issues of entitlement to service connection for a 
bilateral knee disorder, entitlement to service connection 
for a cervical spine disorder, entitlement to an initial 
evaluation greater than 40 percent for a lumbar spine 
disorder, entitlement to an initial compensable evaluation 
for a right hip disorder, and entitlement to a total 
disability rating for compensation on the basis of individual 
unemployability (TDIU), are addressed in the Remand portion 
of the decision below, and are remanded to the RO via the 
Appeals Management Center in Washington, D.C.


FINDINGS OF FACT

1.  The evidence of record does not show credible supporting 
evidence that the claimed inservice stressor occurred.

2.  A March 1993 rating decision denied service connection 
for a bilateral knee disorder.

3.  The additional evidence received since the time of the 
final March 1993 rating decision raises a reasonable 
possibility of substantiating the claim of entitlement to 
service connection for a bilateral knee disorder.

4.  Prior to July 14, 2003, the veteran's herpes simplex, 
type 2, was manifested by an absence of an acute outbreak.

5.  Beginning July 14, 2003, the veteran's herpes simplex, 
type 2, is manifested by a daily regimen, over the course of 
the last 12 months, of oral prescription medication taken as 
suppressive therapy.  




CONCLUSIONS OF LAW

1.  Post-traumatic stress disorder (PTSD) was not incurred 
in, or aggravated by, active military service.  38 U.S.C.A. 
§§ 1131, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2008).

2.  Evidence submitted to reopen the claim of entitlement to 
service connection for a bilateral knee disorder is new and 
material, and therefore, the claim is reopened.  38 U.S.C.A. 
§§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2008).

3.  The criteria for an initial evaluation for herpes 
simples, type 2, prior to July 14, 2003, are not met.  38 
U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.118, 
Diagnostic Code 7806 (2008).

4.  The criteria for an evaluation of 60 percent for herpes 
simples, type 2, beginning July 14, 2003, are met.  38 
U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.118, 
Diagnostic Code 7806 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the veteran's claim for service connection, 
to reopen a previously finally denied claim, for an increased 
evaluation, and for TDIU, VA has met all statutory and 
regulatory notice and duty to assist provisions.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 
(2008).  Letters dated in June 2004, June 2005, and October 
2005 satisfied the duty to notify provisions.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b) (1); Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  Although these letters were 
dated subsequent to the initial adjudication of the veteran's 
respective claims, the veteran had, at a minimum, 3 years in 
which to submit evidence pertinent to her claim prior to 
readjudication in the respective 


supplemental statements of the case.  See Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant notification followed by readjudication of 
the claim, such as a statement of the case or supplemental 
statement of the case, is sufficient to cure a timing 
defect).  Additionally, with respect to her claim to reopen 
the issue of entitlement to service connection for a 
bilateral knee disorder, the veteran was notified of the 
regulations pertinent to claims to reopen based on the 
submission of new and material evidence in March 1998 and 
October 2005, and of the specific evidence required to reopen 
in a letter dated in October 2005, followed by readjudication 
in a supplemental statement of the case dated in May 2008.  
See Kent v. Nicholson, 20 Vet. App 1 (2006).  

Moreover, in a May 2008 letter, the veteran was notified of 
regulations pertinent to the establishment of an effective 
date and of the disability rating, and that to substantiate a 
claim, he must provide, or ask VA to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect of that worsening on his 
employment and daily life.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006); Vasquez-Flores v. Peake, 22 Vet. App. 
37 (2008).  Thus, the purpose behind the notice requirement 
has been satisfied because the veteran has been afforded a 
meaningful opportunity to participate effectively in the 
processing of his claim, to include the opportunity to 
present pertinent evidence.  Simmons v. Nicholson, 487 F.3d 
892 (Fed. Cir. 2007) and Sanders v. Nicholson, 487 F.3d 881 
(Fed. Cir. 2007) (holding that although notice errors are 
presumed prejudicial, reversal is not required if VA can 
demonstrate that the error did not affect the essential 
fairness of the adjudication), cert. granted as Peake v. 
Sanders, ____ U.S.L.W. ____ (U.S. Jun. 16, 2008) (No. 07-
1209); Overton v. Nicholson, 20 Vet. App. 427 (2006).

The veteran's service treatment records, VA medical treatment 
records, and identified private medical records have been 
obtained.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  The 
veteran's June 1994 and March 2004 Social Security 
Administration (SSA) disability determinations were obtained.  
38 C.F.R. § 3.159 


(c) (2).  The veteran was also accorded VA examinations in 
March 1992, October 1992 (with January 1993 addendum), April 
1995, March 1998, July 1999 (with November 1999 addendum), 
December 2003, January 2004, and July 2005.  38 C.F.R. 
§ 3.159(c) (4).  There is no indication in the record that 
any additional evidence, relevant to the issue decided 
herein, is available and not part of the claims file.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is 
no indication that any failure on the part of VA to provide 
additional notice or assistance reasonably affects the 
outcome of the case, the Board finds that any such failure is 
harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 
(2006); see also Dingess/Hartman, 19 Vet. App. at 486.   

Additionally, all the evidence in the veteran's claims folder 
has been thoroughly reviewed.  Although an obligation to 
provide sufficient reasons and bases in support of an 
appellate decision exists, there is no need to discuss, in 
detail, all of the evidence submitted by the veteran or on 
his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 
(Fed. Cir. 2000) (the entire record must be reviewed, but 
each piece of evidence does not have to be discussed).  The 
analysis below focuses on the most salient and relevant 
evidence and on what this evidence shows, or fails to show, 
on the claim.  The veteran must not assume that the Board has 
overlooked pieces of evidence that are not explicitly 
discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 
(2000) (the law requires only that reasons for rejecting 
evidence favorable to the claimant be addressed).

Service Connection Claim

Service connection may be established for a disability 
resulting from diseases or injuries which are clearly present 
in service or for a disease diagnosed after discharge from 
service, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  In order to 
establish service connection for the veteran's claimed 
disorders, there must be (1) medical evidence of a current 
disability; (2) medical, or 


in certain circumstances, lay evidence of inservice 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed inservice 
disease or injury and the current disability.  Hickson v. 
West, 12 Vet. App. 247, 253 (1999).

Service connection for PTSD requires: (1) medical evidence 
establishing a diagnosis of the condition; (2) credible 
supporting evidence that the claimed inservice stressor 
occurred; and, (3) a link established by medical evidence, 
between current symptoms and an in-service stressor.  
38 C.F.R. § 3.304(f) (2008).  Furthermore, if the veteran did 
not engage in combat with the enemy, or if the claimed 
stressors are not related to combat, then the veteran's 
testimony alone is not sufficient to establish the occurrence 
of the claimed stressors, and that testimony must be 
corroborated by credible supporting evidence.  Cohen v. 
Brown, 10 Vet. App. 128 (1997).  Service department records 
must support, and not contradict, the veteran's testimony 
regarding non-combat stressors.  Doran v. Brown, 6 Vet. App. 
283 (1994).  If the veteran was not engaged in combat, 
corroborative evidence of her claimed inservice stressors 
must be introduced.

In Patton v. West, 12 Vet. App. 272, 278 (1999), the Court of 
Appeals for Veterans Claims (Court) specified that there are 
special evidentiary procedures for PTSD claims based on 
personal assault.  VA ADJUDICATION MANUAL M21-1MR, Part IV, 
subpart ii.1.D.17.  Because personal trauma is an extremely 
personal and sensitive issue, many incidents of personal 
trauma are not officially reported, and the victims of this 
type of inservice trauma may find it difficult to produce 
evidence to support the occurrence of the stressor.  It is 
often necessary to seek alternative evidence.  Id. 

Further, with respect to a claim of entitlement to service 
connection for PTSD based on an alleged personal assault, 38 
C.F.R. § 3.304(f) (3) provides that:

If a post-traumatic stress disorder 
claim is based on inservice personal 
assault, evidence from sources other 
than the veteran's service records may 
corroborate the veteran's account of 
the stressor incident.  Examples of 
such evidence include, but are not 
limited to: records from law 
enforcement authorities, rape crisis 
centers, mental health counseling 
centers, hospitals, or physicians; 
pregnancy tests or tests for sexually 
transmitted diseases; and statements 
from family members, roommates, fellow 
service members, or clergy.  Evidence 
of behavior changes following the 
claimed assault is one type of relevant 
evidence that may be found in these 
sources.  Examples of behavior changes 
that may constitute credible evidence 
of the stressor include, but are not 
limited to: a request for a transfer to 
another military duty assignment; 
deterioration in work performance; 
substance abuse; episodes of 
depression, panic attacks, or anxiety 
without an identifiable cause; or 
unexplained economic or social behavior 
changes.  VA will not deny a post-
traumatic stress disorder claim that is 
based on inservice personal assault 
without first advising the claimant 
that evidence from sources other than 
the veteran's service records or 
evidence of behavior changes may 
constitute credible supporting evidence 
of the stressor and allowing him or her 
the opportunity to furnish this type of 
evidence or advise VA of potential 
sources of such evidence.  VA may 
submit any evidence that it receives to 
an appropriate medical or mental health 
professional for an opinion as to 
whether it indicates that a personal 
assault occurred.

38 C.F.R. § 3.304(f) (3).

The veteran has been diagnosed with PTSD based on a history 
of personal trauma.  Specifically, the veteran has, at 
different times, asserted that in March 1988, she experienced 
both a physical assault and a sexual assault in service, 
which resulted in her having PTSD.  The claims file reveals 
that the veteran was first diagnosed with PTSD in May 2002 by 
a private psychiatrist, who reiterated the diagnosis in July 
2002 in finding that the veteran's "PTSD was acquired in her 
military service."  In the December 2003 social survey, the 
veteran was noted to have PTSD resulting from a long history 
of childhood sexual abuse combined with an inservice sexual 
assault.  Additionally, the veteran was diagnosed with PTSD 
related to physical assault in the military" during her 
January 2004 VA gynecological examination, and a VA 
psychologist concluded in June 2005 that the veteran had 
"symptoms of PTSD from service" that resulted from being 
physically and sexually assaulted.  Thus, the issue before 
the Board is whether there is competent evidence of record 
corroborating the veteran's allegation that she experienced a 
physical and/or sexual assault in service, an element 
necessary to establish entitlement to service connection for 
PTSD in this case.

As the veteran's claimed stressor is not related to combat, 
her lay testimony alone is not enough to establish the 
occurrence of the alleged stressor.  See Moreau v. Brown, 9 
Vet. App. 389, 395 (1996); Dizoglio v. Brown, 9 Vet. App. 
163, 166 (1996).  Where a PTSD diagnosis is based on a 
noncombat stressor, the record must contain service records 
or other corroborative evidence that substantiates or 
verifies the veteran's testimony or statements as to the 
occurrence of the claimed stressor.  See West (Carlton) v. 
Brown, 7 Vet. App. 70, 76 (1994); Zarycki v. Brown, 6 Vet. 
App. 91, 98 (1993).  Moreover, a medical opinion diagnosing 
PTSD does not suffice to verify the occurrence of the claimed 
inservice stressors.  See Moreau, 9 Vet. App. at 395-96; 
Cohen v. Brown, 10 Vet. App. 128, 142 (1997).

The record contains varying depictions of the March 1988 
assault the veteran claims to have resulted in her PTSD.  At 
times, the veteran reported having been physically 
threatened; at other times, she claimed to have been 
physically beaten; and at other times she claimed to have 
been sexually assaulted.  Specifically, the May 2000 and June 
2002 stressor statements as well as the July 2005 VA skin 
examination report, reveal the veteran's assertions that 
while standing over her locker, a senior chief petty officer 
took a bat and slammed it down next to her foot.  In a June 
2003 VA outpatient treatment record, during the December 2003 
VA PTSD examination, and during the January 2004 VA 
gynecological examination, the veteran reported that a senior 
chief petty officer beat her with a bat, and that she does 
not remember the rest of the circumstances of the attack; 
during the January 2004 VA gynecological examination, the 
veteran specifically denied experiencing sexual trauma in the 
military.  Conversely, during the December 2003 VA social 
survey and a June 2005 VA outpatient visit, the veteran 
stated that the same senior chief petty officer sexually 
assaulted her while she was in jail/detention for threatening 
another recruit; the statement indicated that there were two 
other petty officers who witnessed the attack, and held a bat 
nearby for use if she resisted.  

It should be noted that the veteran reported in the December 
2003 VA PTSD examination report, the December 2003 VA social 
survey report, a June 2005 VA outpatient visit, and July 2005 
VA skin examination report, that she was sexually molested by 
her stepfather.  During the June 2005 VA outpatient treatment 
visit, the veteran denied that the sexual molestation had 
occurred more than the one time when she was in the 6th 
grade; the December 2003 VA PTSD examination report, the 
December 2003 VA social survey report, and July 2005 VA skin 
examination report all note that the molestation began in the 
6th grade and continued until the veteran was 18 years old.  
Moreover, the December 2003 VA social survey concluded that 
the veteran likely had PTSD as a result of the childhood 
molestation prior to entering service, and the July 2005 VA 
skin examiner noted that it could not be ascertained when the 
veteran contracted herpes simplex, type 2, since the sexual 
molestation had gone on for several years prior to her entry 
into service.

After thorough review of the veteran's claims file, the 
evidence of record in this case does not corroborate the 
veteran's claimed stressor.  She has asserted that the 
alleged physical and/or sexual assault negatively impacted 
her work efficiency.  Specifically, during the December 2003 
VA social survey, the veteran indicated that she was in jail 
when the physical and sexual assault occurred because she had 
been charged with having threatened to beat up another 
recruit.  She also indicated in her June 2002 stressor 
statement that due to her complaints concerning her physical 
and sexual assault, she was asked to sign blank medical 
evaluation forms so that she could be sent home awaiting 
discharge on a physical disability basis, and that the stress 
changes of her right hip were not the true basis for her 
discharge.  The June 1988 and July 1988 service treatment 
records notes only that she was being discharged on the basis 
of permanent disability due to the stress changes in her 
right femoral head (hip).  

The remainder of her service records do not show any change 
in job performance rating occurred during her 6 months of 
service.  A May 1988 service treatment record noted that the 
veteran, while at boot camp, had a performance that was 
satisfactory and characterized by meeting standards.  
Additionally, the veteran's June 1988 Medical Evaluation 
Board report noted that the veteran had appeared before the 
Medical Board in person, was informed of the findings and 
recommendations, provided a copy of the report, and did not 
desire to submit a rebuttal.  It was also specifically noted 
that "there is no disciplinary action, no administrative 
discharge, and no investigation pending."  Moreover, there 
is no evidence in her service medical records that the 
veteran sought treatment for the alleged sexual assault, and 
no private medical records identified by the veteran, 
contemporaneous to her service, that would provide 
corroboration. 

As noted above, statements from family members, roommates, 
fellow service members, or clergy can be used in 
corroborating an in-service stressor due to personal assault 
for the purposes of establishing service connection.  
However, the veteran reported that at the time of the assault 
that she told her mother, who filed a complaint with the 
service department Judge Advocate General (JAG) corps.  Her 
mother's June 2005 statement gave no specific information 
with respect to the claimed physical and/or sexual assaults; 
it only stated that there were "a lot of bad thing[s were] 
going on at that Boot Camp."  Accordingly, she has been 
unable to submit any competent lay evidence, from either her 
family or from fellow service members, to potentially 
corroborate elements of the alleged assault in accordance 
with 38 C.F.R. § 3.304(f).  

Records from law enforcement authorities, rape crisis 
centers, mental health counseling centers, hospitals, or 
physicians; pregnancy tests or tests for sexually transmitted 
diseases may also be used to corroborate stressors.  Although 
the veteran reported that a service department Criminal 
Investigative Services investigation was launched, a May 2002 
statement from the Criminal Investigative Services indicates 
that no investigation was ever conducted.  Additionally, the 
veteran stated that several members of the JAG corps had 
signed off to review her records in conjunction with the 
claimed investigation; although there is a June 1988 document 
noting several officers' signatures attesting to having 
reviewed the veteran's military records, it does not reflect 
the specific purpose of that review, and the signatures are 
primarily dated within one week of the date of the June 1988 
Medical Evaluation Board report prepared in conjunction with 
the veteran's separation due to medical disability.  Finally, 
the veteran was tested for and found to be infected with 
herpes simplex, type 2, in April 1988.  However, the veteran 
asserted that her physical and/or sexual assault occurred in 
March 1988; moreover, this testing was routinely conducted 
with her general physical examination for the air traffic 
controller program.

Thus, the remaining avenue by which the veteran may 
corroborate her claimed inservice sexual assault stressor is 
through the submission of evidence showing behavioral changes 
that may constitute credible evidence of the claimed 
stressor.  The list of examples noted in 38 C.F.R. § 3.304(f) 
(3) is not exhaustive.  However, the record does not show 
that the veteran requested a transfer to another military 
duty assignment; although the veteran indicated in her May 
2000 PTSD questionnaire that her "sudden request for change 
in military occupational specialty" had consisted of being 
put in a medical hold instead of on light duty, the remaining 
evidence of record indicates that the medical hold was due to 
both the stress changes of the right femoral head noted 
above, as well as ongoing bilateral lower extremity edema 
which did not resolve until the veteran was excused from the 
physical rigors of boot camp.  The lack of evidence of any 
deterioration in her work performance is noted above, and 
there is no evidence that she was absent without leave at any 
time, particularly within the days and weeks surrounding the 
date of the claimed assault.  Although the veteran claims 
that she saw a psychiatrist at the nearby military hospital 
after the assault, there is no evidence of same in the 
record; indeed, with the exception of her self-report that 
she had an isolated suicide attempt at age 17, prior to 
service entry, there is no evidence of any psychiatric 
symptoms or disorder in service, at service separation, or 
even during the March 1992 VA general medical examination, 4 
years subsequent to service.

Additionally, the veteran indicated in her May 2000 PTSD 
questionnaire that she had "increased use of leave," but 
this was detailed by her to be having been sent home awaiting 
discharge on the basis of physical disability, which would 
not have required use of leave.  In addressing the PTSD 
questionnaire's suggestion of "episodes of depression, panic 
attacks, or anxiety," the veteran indicated that she had 
"increased anger with recruits and authority figures."  
However, when the veteran noted during the December 2003 VA 
PTSD examination that she had trouble with authority figures 
in basic, the VA examiner concluded that this was due to the 
veteran's long history of parent-child problems as well as 
consequences of childhood sexual abuse.  To the suggestion of 
"obsessive behavior such as overeating or underrating," the 
veteran stated that she had "complete obesity-overweight 
now."  However, again, this is not supported by the record, 
as there is no evidence of unsatisfactory performance or 
disciplinary proceedings, to include a weight-management 
program, and there is no evidence that the veteran was 
overweight at the time of her military service, or that she 
experienced a significant increase in weight after the date 
of the claimed assault.

Ultimately, service connection for PTSD requires: (1) medical 
evidence establishing a diagnosis of the condition; (2) 
credible supporting evidence that the claimed in-service 
stressor occurred; and, (3) a link established by medical 
evidence, between current symptoms and an in-service 
stressor.  38 C.F.R. §3.304 (f).  Based on the evidence 
discussed above, the second prong of the pertinent criteria 
for service connection for PTSD is not satisfied.  Although 
the record contains diagnoses of PTSD, based on the varying 
descriptions the veteran has given of her stressor over the 
course of the appeal, the evidence of record is insufficient 
with which to confirm that the claimed stressor, on which the 
PTSD diagnosis is based, occurred.  Without adequate evidence 
to corroborate the claimed noncombat stressor, service 
connection for PTSD is not warranted.

For the reasons discussed above, the preponderance of the 
evidence is against the veteran's claim, the benefit of the 
doubt doctrine is inapplicable, and the claim must be denied.  
See 38 C.F.R. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

New and Material Evidence Claim

Pertinent procedural regulations provide that "[n]othing in 
[38 U.S.C.A. § 5103A] shall be construed to require [VA] to 
reopen a claim that has been disallowed except when new and 
material evidence is presented or secured, as described in 
[38 U.S.C.A. § 5108]."  38 U.S.C.A. § 5103A (f) (West 2002).  
Reopening a claim for service connection which has been 
previously and finally disallowed requires that new and 
material evidence be presented or secured since the last 
final disallowance of the claim.  38 U.S.C.A. § 5108; Evans 
v. Brown, 9 Vet. App. 273, 285 (1996); see also Graves v. 
Brown, 8 Vet. App. 522, 524 (1996).  New evidence means 
existing evidence not previously submitted to VA.  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

The RO denied service connection for a bilateral knee 
disorder in March 1993, and notified the veteran of the 
decision that same month.  The rating decision was not 
appealed and that decision is final.  38 U.S.C.A. § 7105(c); 
38 C.F.R. § 3.104.  The matter under consideration in this 
case at that time was whether the veteran had a diagnosed 
right knee disorder or left knee disorder.  In order for the 
veteran's claim to be reopened, evidence must have been 
presented or secured since the March 1993 rating decision 
which is relevant to, and probative of, this matter.

The evidence of record at the time of the March 1993 rating 
decision relevant to the veteran's claim for service 
connection included the veteran's service treatment records, 
and the March 1992, October 1992, and January 1993 VA 
examination reports.  The additional evidence added to the 
record since the March 1993 rating decision includes private 
treatment records dated from January 1992 to March 1993, in 
March 1994, in November 1995, in August 1996, from January 
1997 to April 1997, in September 1997, in February 1999, and 
from June 2000 to April 2003; VA outpatient treatment records 
dated from July 2003 to September 2005; and VA examination 
reports dated in March 1998, July 1999 (with a November 1999 
addendum), and December 2003.

The RO denied the veteran's claim for entitlement to service 
connection for a bilateral knee disorder in March 1993, and 
at that time, there was no evidence that the veteran had a 
diagnosed right knee disorder or left knee disorder.  
However, both a January 1999 private x-ray and a July 1999 VA 
x-ray noted degenerative joint disease of the bilateral 
knees.  Thus, as this evidence is "new," not having been 
previously considered by VA, and "material" as it raises 
the reasonable possibility of substantiating the veteran's 
claim, the issue of entitlement to service connection for a 
bilateral knee disorder is reopened.

Increased Evaluation Claim

Disability ratings are determined by the application of the 
VA's Schedule for Rating Disabilities (Schedule), which is 
based on the average impairment of earning capacity.  
Separate diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2008).  Pertinent 
regulations do not require that all cases show all findings 
specified by the Schedule, but that findings sufficient to 
identify the disease and the resulting disability and above 
all, coordination of the rating with impairment of function 
will be expected in all cases.  38 C.F.R. § 4.21 (2008).

The primary concern in a claim for an increased evaluation 
for service-connected disability is the present level of 
disability.  Although the overall history of the disability 
is to be considered, the regulations do not give past medical 
reports precedence over current findings.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  However, when an appeal is 
based on the assignment of an initial rating for a 
disability, following an initial award of service connection 
for this disability, the rule articulated in Francisco does 
not apply.  Fenderson v. West, 12 Vet. App. 119 (1999).  
Instead, the evaluation must be based on the overall recorded 
history of a disability, giving equal weight to past and 
present medical reports.  Id.  In all claims for increase, VA 
has a duty to consider the possibility of assigning staged 
ratings.  See Hart v. Mansfield, 21 Vet. App. 505, 510 
(2007).  

Service connection for herpes simplex, type 2, was granted by 
a February 2004 rating decision, and a noncompensable 
evaluation assigned under the provisions of 38 C.F.R. 
§ 4.118, Diagnostic Code 7899-7806, effective November 13, 
1999.  See 38 C.F.R. § 4.118, Diagnostic Code 7806 (2008).  
By an October 2005 rating decision, that evaluation was 
increased to 10 percent, effective July 14, 2003.  Id.  The 
schedular criteria for Diagnostic Code 7806 were amended 
during the course of the appeal period.  

Prior to August 30, 2002, a zero percent evaluation is 
warranted for slight, if any, exfoliation, exudation or 
itching, if on a non-exposed surface or small area.  38 
C.F.R. § 4.118, Diagnostic Code 7806 (2001).  A 10 percent 
evaluation was warranted for exfoliation, exudation or 
itching, if involving an exposed surface or extensive area; a 
30 percent evaluation for constant exudation or itching, 
extensive lesions, or marked disfigurement, and the maximum 
50 percent evaluation for ulceration or extensive exfoliation 
or crusting and systemic or nervous manifestations or 
exceptionally repugnant.

The evidence of record dated prior to July 14, 2003, does not 
show that the veteran experienced an acute manifestation of 
the herpes simplex, type 2, diagnosed in service.  Of the 
evidence of record dated during this period, there was no 
documentation of an acute outbreak, only that the veteran's 
prior diagnosis was included as part of her prior medical 
history.  Thus, without evidence of exfoliation, exudation or 
itching in any part of the body, a compensable evaluation is 
not warranted for the veteran's herpes simplex, type 2, prior 
to July 14, 2003.  

Other pertinent diagnostic codes have been considered.  See 
Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  Prior 
to April 1995, the criteria for the General Rating Formula 
for Disease, Injury, or Adhesions of Female Reproductive 
Organs provided for a 10 percent evaluation for symptoms that 
require continuous treatment, and a 30 percent evaluation 
when a condition was severe, manifesting as chronic residuals 
of infections, burns, chemicals, or foreign bodies.  
38 C.F.R. § 4.116, Diagnostic Codes 7610, 7611, 7612, 7613, 
7614, 7615 (1994).  However, as the evidence reflects that 
the veteran did not have objectively documented symptoms of 
her herpes simplex, type 2, during this time, a compensable 
evaluation prior to July 14, 2003, for the veteran's herpes 
simplex, type 2, is not warranted until other pertinent 
diagnostic codes.  

Similarly, the amended version of General Rating Formula for 
Disease Injury or Adhesions of Female Reproductive Organs, 
effective August 1995, provides for a 10 percent evaluation 
for symptoms that require continuous treatment, and a 30 
percent evaluation for symptoms not controlled by continuous 
treatment.  38 C.F.R. § 4.116, Diagnostic Codes 7610, 7611, 
7612, 7613, 7614, 7615 (2008).  However, as noted above, 
prior to July 14, 2003, there was no objective evidence that 
the veteran's herpes simplex, type 2, was symptomatic.  Thus, 
an evaluation under the revised General Rating Formula for 
Disease, Injury, or Adhesions of Female Reproductive Organs 
is also not warranted.

Effective August 30, 2002, Diagnostic Code 7806 warrants a 10 
percent evaluation when at least 5 percent but less than 20 
percent of the entire body or of exposed areas is affected, 
or intermittent systemic therapy such as corticosteroids or 
other immunosuppressive drugs required for a total duration 
of less than 6 weeks during the past 12 month period.  
38 C.F.R. § 4.118, Diagnostic Code 7806 (2008).  A 30 percent 
evaluation is warranted when 20 to 40 percent of the entire 
body or of exposed areas is affected, or systemic therapy 
such as corticosteroids or other immunosuppressive drugs 
required for a total duration of 6 weeks or more, but not 
constantly, during the past 12 month period.  Id.  The 
maximum 60 percent evaluation is warranted when more than 40 
percent of the entire body or more than 40 percent of exposed 
areas are affected, or; constant or near-constant systemic 
therapy such as corticosteroids or other immunosuppressive 
drugs are required during the past 12-month period.  Id.  

However, the evidence beginning July 14, 2003, reflects that 
the veteran was taking Valtrex as suppressive therapy for her 
herpes simplex, type 2, on a daily basis.  Valtrex is an oral 
antiviral medication used to treat herpes simplex, type 2.  
Based on the governing regulations, it would qualify as 
"constant or near-constant systemic therapy."  This is 
especially the case considering that the July 2005 VA skin 
examination report, noting that the veteran takes a smaller 
dose daily, and increases the dosage when an acute outbreak 
occurs.  Moreover, the pertinent regulations do not require a 
certain percentage of exposed areas to be affected when such 
constant systemic, suppressive therapy is required.  Id.  
Accordingly, the maximum evaluation of 60 percent for the 
veteran's herpes simplex, type 2, is warranted beginning July 
14, 2003.  Other pertinent diagnostic codes have been 
considered but do not warrant an evaluation greater than 60 
percent; as noted above, the maximum rating available under 
the General Rating Formula for Disease, Injury, or Adhesions 
of Female Reproductive Organs is 30 percent.  See Schafrath, 
1 Vet. App. at 595 (1991); 38 C.F.R. § 4.118, General Rating 
Formula for Disease Injury or Adhesions of Female 
Reproductive Organs.

Generally, evaluating a disability using either the 
corresponding or analogous diagnostic codes contained in the 
Schedule is sufficient.  See 38 C.F.R. §§ 4.20, 4.27 (2008).  
However, because the ratings are averages, it follows that an 
assigned rating may not completely account for each 
individual veteran's circumstance, but nevertheless would 
still be adequate to address the average impairment in 
earning capacity caused by disability.  However, in 
exceptional cases where the rating is inadequate, it may be 
appropriate to assign an extraschedular rating.  38 C.F.R. 
§ 3.321(b) (2008).  The threshold factor for extraschedular 
consideration is a finding that the evidence before VA 
presents such an exceptional disability picture that the 
available schedular evaluations for that service-connected 
disability are inadequate.  Thun v. Peake, 22 Vet. App. 111, 
115 (2008); see also Fisher v. Principi, 4 Vet. App. 57, 60 
(1993).  Therefore, initially, there must be a comparison 
between the level of severity and symptomatology of the 
veteran's service-connected disability with the established 
criteria found in the Schedule for that disability.  Thun, 22 
Vet. App. at 115.  If the criteria under the Schedule 
reasonably describe the Veteran's disability level and 
symptomatology, then the veteran's disability picture is 
contemplated by the Schedule, and the assigned schedular 
evaluation is adequate, no referral is required.  See 
VAOGCPREC 06-96, 61 Fed. Reg. 66749 (1996) (when service- 
connected disability affects employment "in ways not 
contemplated by the rating schedule [,]" § 3.321(b) (1) is 
applicable).

The Board finds that the veteran's disability picture with 
respect to her herpes simplex, type 2, is not so unusual or 
exceptional in nature as to render the 60 percent rating 
assigned by this decision inadequate.  The veteran's herpes 
simplex, type 2, is evaluated under 38 C.F.R. § 4.118, 
Diagnostic Code 7806, the criteria of which is found by the 
Board to specifically contemplate the level of disability and 
symptomatology.  While indicating that it has resulted in 
some social impairment, the veteran has not asserted that her 
service-connected herpes simplex, type 2, has interfered with 
her employment.  The criteria for a 60 percent rating 
reasonably describe the Veteran's disability level and 
symptomatology and, therefore, the currently assigned 
schedular evaluation is adequate and no referral is required.  
See VAOGCPREC 06-96, 61 Fed. Reg. 66749 (1996); see also 38 
C.F.R. § 4.71a.  Thus, based on the evidence of record, the 
Board finds that the Veteran's disability picture cannot be 
characterized as an exceptional case, so as to render the 
schedular evaluation inadequate.  The threshold determination 
for a referral for extraschedular consideration has not been 
met and, consequently, the Board finds that this 
service-connected disorder is not entitled to referral for an 
extraschedular rating.  Thun, 22 Vet. App. at 115.

Because the evidence of record did not show symptomatic 
herpes simplex, type 2, prior to July 14, 2003, and the 
maximum evaluation is assigned from that date, the 
preponderance of the evidence is against the veteran's claims 
for increase.  As such, the benefit of the doubt doctrine is 
inapplicable, and the claims must be denied.  See 38 C.F.R. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for PTSD is denied.

New and material evidence having been submitted, the 
veteran's claim for entitlement to service connection for a 
bilateral knee disorder is reopened, and to that extent only, 
the appeal is granted.

An initial compensable evaluation for herpes simplex, type 2, 
prior to July 14, 2003, is denied.

An evaluation of 60 percent, but no more, for herpes simplex, 
type 2, beginning July 14, 2003, is granted, subject to the 
applicable regulations concerning the payment of monetary 
benefits.


REMAND

Review of the record reveals that the veteran's claims for 
increased evaluations for her service-connected spine and 
right hip disorders, as well as the claim for entitlement to 
service connection for a cervical spine disorder and the 
newly-reopened claim for service connection for bilateral 
knee disorder, require additional development.  The most 
recent VA outpatient treatment records with respect to these 
issues is dated in September 2005; thus, over three years 
have passed in which the veteran may have received treatment 
for these disorders, the records of which are not associated 
with the claims file.  Moreover, during the veteran's October 
2008 Board hearing, she indicated that there were pertinent 
medical treatment records generated during her incarceration 
in a state penitentiary from 2006 to 2008.  Both of these 
sets of records must be obtained.

Additionally, the veteran was scheduled for VA examinations, 
to include ones with respect to her service-connected spine 
and orthopedic disorders, in May 2008.  However, those 
examinations were cancelled because the veteran's legal 
situation would not allow her to leave the state where she 
was residing or travel more than a certain distance, thus 
precluding the examinations' completion.  Based on the 
correspondence of record and her October 2008 hearing 
testimony, it appears that the veteran would have willingly 
reported for these examinations were she not subject to such 
limitations.  Accordingly, the Board finds that she 
cooperated with the development of the claim to the extent 
possible.  See 38 C.F.R. §§ 3.158, 3.655 (2008).  

To that end, review of the record shows that those 
examinations are still required.  With respect to the 
veteran's spine and right hip disorders, there is 
insufficient evidence of the current severity of these 
disorders in the record.  Indeed, the most recent range of 
motion testing of the veteran's right hip disorder is dated 
in 1999; the most recent objective evaluation of the 
veteran's spine disorder is dated in July 2003.  VA's duty to 
assist includes providing a new medical examination when a 
veteran asserts or provides evidence that a disability has 
worsened and the available evidence is too old for an 
adequate evaluation of the current condition.  See Weggenmann 
v. Brown, 5 Vet. App. 281, 284 (1993); see also 38 C.F.R. § 
3.326 (a) (2008).  

Additionally, as noted above, bilateral knee degenerative 
joint disease was diagnosed in 1999.  While there is no 
evidence of a knee disorder in service, the veteran was 
treated extensively for shin splints and bilateral lower 
edema which appeared to be caused by the physical rigors of 
boot camp, including running.  For a VA examination to be 
ordered, with respect to a claim for service connection, 
requires only that the evidence "indicates" that there 
"may" be a nexus between an inservice incident and a 
currently diagnosed disorder.  See McLendon v. Nicholson, 20 
Vet. App. 79 (2006).  Thus, a VA examination to determine the 
etiology of the veteran's bilateral knee disorder must be 
obtained.

Moreover, the record contains a May 1995 private medical 
opinion relating the veteran's cervical strain and cervical 
radiculopathy to her service-connected lumbar spine disorder, 
and a November 1999 VA opinion concluding that the veteran's 
cervical spine degenerative joint and disc disease was not 
caused by her lumbar spine disorder or her right hip 
disorder.  However, neither of these opinions provide any 
rationale for the stated conclusions, nor do they state 
whether any of the veteran's service-connected disorders 
could have aggravated (as opposed to caused) the cervical 
spine disorder.  Moreover, VA outpatient treatment records 
dated in 2004 show that the veteran has developed spondylosis 
of multiple cervical spine vertebra.  Thus, a new VA 
examination must be conducted to determine the nature of the 
veteran's current cervical spine disorder, and a new nexus 
opinion obtained to determine its etiology.  See Barr v. 
Nicholson, 21 Vet. App. 303, 311 (2007) (if VA provides the 
veteran with an examination in a service connection claim, 
the examination must be adequate).  

Finally, as the issue of entitlement to TDIU is inextricably 
intertwined with the increased rating issues being remanded, 
it must also be remanded to the RO for consideration and 
current examination with readjudication.  See Harris v. 
Derwinski, 1 Vet. App. 180, 183 (1991).

Accordingly, the issues of entitlement to service connection 
for a bilateral knee disorder, entitlement to service 
connection for a cervical spine disorder, entitlement to an 
initial evaluation greater than 40 percent for a lumbar spine 
disorder, entitlement to an initial compensable evaluation 
for a right hip disorder, and entitlement to TDIU, are 
remanded for the following actions:

1.  The RO must contact the veteran, and 
afford her the opportunity to identify 
or submit any additional pertinent 
evidence in support of her claim.  
Specifically, in contacting the veteran, 
the RO must indicate that they are aware 
of the existence of treatment records 
during her incarceration at Riverfront 
State Prison in New Jersey, and request 
that the veteran provide those records 
or authorization such that the RO may 
obtain them.  Based on the veteran's 
response, the RO must attempt to procure 
copies of all records which have not 
previously been obtained from identified 
treatment sources.  The RO must also 
obtain the veteran's VA outpatient 
treatment records dated from September 
2005 to the present.  The attempt to 
obtain these records must include 
searches and/or requests of locations 
where the veteran was previously 
treated, to include Wilmington, 
Delaware; Philadelphia, Pennsylvania; 
and Winston-Salem, North Carolina; as 
well as the outpatient clinics and 
community-based outpatient clinics in 
those regions.  All attempts to secure 
this evidence must be documented in the 
claims file by the RO.  If, after making 
reasonable efforts to obtain any of 
these records, the RO is unable to 
secure same, the RO must notify the 
veteran and (a) identify the specific 
records the RO is unable to obtain; (b) 
briefly explain the efforts that the RO 
made to obtain those records; and (c) 
describe any further action to be taken 
by the RO with respect to the claim.  
The veteran and her representative must 
then be given an opportunity to respond.

2.  The veteran must be afforded the 
appropriate VA examination(s) to 
determine the current severity of her 
service-connected spine and hip 
disorders, to determine the etiology of 
her bilateral knee disorder, to 
determine whether the veteran's cervical 
spine disorder was caused or aggravated 
by a service-connected disorder, and to 
obtain an opinion with respect to the 
effect of the veteran's service-
connected disorders on her 
employability.  The claims folder and a 
copy of this Remand must be provided to 
and reviewed by the examiner.  All 
pertinent symptomatology and findings 
must be reported in detail.  Any 
indicated diagnostic tests and studies 
must be accomplished.  As to all 
information requested below, a complete 
rationale for all opinions must be 
provided.  If the examiner cannot 
provide any requested opinions without 
resort to speculation, it must be so 
stated.  The report prepared must be 
typed.

With respect to the veteran's service-
connected lumbar spine disorder, the 
examiner must state whether there is any 
evidence of favorable or unfavorable 
anklyosis of the spine, and determine 
the range of motion of the lumbar, 
thoracolumbar and cervical spine, in 
degrees, noting by comparison the normal 
range of motion of the spine.  It must 
also be determined whether there is 
weakened movement, excess fatigability, 
or incoordination attributable to the 
veteran's lumbar spine disorder, 
expressed in terms of the degree of 
additional range of motion loss or 
favorable or unfavorable anklyosis due 
to any weakened movement, excess 
fatigability, or incoordination.  An 
opinion must be stated as to whether any 
pain found in the lumbar spine could 
significantly limit functional ability 
during flare-ups or during periods of 
repeated use, noting the degree of 
additional range of motion loss or 
favorable or unfavorable anklyosis due 
to pain on use or during flareups.  The 
examiner must also report any associated 
neurological complaints or findings 
attributable to the veteran's lumbar 
spine disorder.  It must also be noted 
whether the veteran has intervertebral 
disc syndrome; if so, the examiner must 
state whether the veteran experiences 
incapacitating episodes, as defined by 
38 C.F.R. § 4.71a, and the frequency and 
total duration of such episodes over the 
course of the past 12 months.  

With respect to the veteran's service-
connected right hip disorder, the VA 
examiner must state the range of motion 
of the right hip, in degrees, noting the 
normal range of motion of the hip; 
determine whether there is weakened 
movement, excess fatigability, or 
incoordination attributable to the 
service-connected left hip disorder 
expressed, if feasible, in terms of the 
degree of additional range of motion 
loss or favorable or unfavorable 
anklyosis due to any weakened movement, 
excess fatigability, or incoordination; 
and express an opinion as to whether 
pain in the right hip could 
significantly limit functional ability 
during flareups or during periods of 
repeated use, noting, if feasible, the 
degree of additional range of motion 
loss or favorable or unfavorable 
anklyosis due to pain on use or during 
flareups.  The examiner must provide an 
opinion as to whether the veteran's 
complaints are consistent with the 
objective clinical findings.  

With respect to the veteran's claimed 
cervical spine disorder, the VA examiner 
must, following a review of the service 
and postservice medical records, state 
whether any cervical spine disorder 
found on physical examination and/or 
radiologic testing was caused or 
aggravated by any of the veteran's 
service-connected disorders, to include 
her lumbar spine disorder and right hip 
disorder.  

With respect to the veteran's claimed 
bilateral knee disorder, the VA examiner 
must, following a review of the service 
and postservice medical records, state 
whether any right and/or left knee 
disorder found on physical examination 
and/or radiologic testing is causally 
related to the veteran's military 
service, or is related, either causally 
or the basis of aggravation, to a 
service-connected disorder. 

With respect to the veteran's claim for 
TDIU, the VA examiner must determine 
the impact that the veteran's service-
connected disorders have on her 
employability.  The examiner must 
elicit from the veteran, and record for 
clinical purposes, a full work and 
educational history.  Based on the 
review of the claims file, the examiner 
must provide an opinion as to whether 
the veteran would be unable, if she 
were to seek employment at the present 
time, to obtain or retain employment 
due only to her service-connected 
disorders, consistent with her 
education and occupational experience, 
and irrespective of age or of any 
nonservice-connected disorders.

3.  The RO must notify the veteran that 
it is her responsibility to report for 
any examination scheduled and to 
cooperate in the development of the 
claim.  The consequences for failure to 
report for a VA examination without 
good cause may include denial of the 
claim.  38 C.F.R. §§ 3.158, 3.655 
(2008).  In the event that the veteran 
does not report for any scheduled 
examination, documentation must be 
obtained which shows that notice 
scheduling the examination was sent to 
the last known address of record.  It 
must also be indicated whether any 
notice that was sent was returned as 
undeliverable.

4.  When the above development has been 
completed, the issues of entitlement to 
service connection for a bilateral knee 
disorder, entitlement to service 
connection for a cervical spine 
disorder, entitlement to an initial 
evaluation greater than 40 percent for 
a lumbar spine disorder, entitlement to 
an initial compensable evaluation for a 
right hip disorder, and entitlement to 
TDIU must be readjudicated.  If any 
benefit sought on appeal remains 
denied, an additional supplemental 
statement of the case must be provided 
to the veteran and her representative.  
After the veteran and her 
representative have had an adequate 
opportunity to respond, the appeal must 
be returned to the Board for appellate 
review.

No action is required by the veteran until she receives 
further notice; however, she may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


